Citation Nr: 1105480	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-38 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for a herniated nucleus pulposus with history of acute 
back strain has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

In October 1997, the RO declined to reopen a claim for service 
connection for a herniated nucleus pulposus with history of acute 
back strain.  Although notified of the denial, the Veteran did 
not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2004 rating decision in which the RO denied the 
Veteran's claim for service connection for a right foot 
disability, as well as declined to reopen a claim for service 
connection for a herniated nucleus pulposus with history of acute 
back strain.  The Veteran filed a notice of disagreement (NOD) in 
October 2004.  A statement of the case (SOC) was issued in 
October 2005, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in November 
2005.

In September 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.  During the hearing, the Veteran 
requested, and the undersigned granted, a 60-day abeyance period 
for submission of additional evidence.  To date, no additional 
evidence has been received.

Also during the hearing, the Veteran indicated that he wished to 
withdraw from appeal his claim for service connection for a right 
foot disability.  Hence, the only claim remaining on appeal is 
set forth on the title page.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  In an October 1997 rating decision, the RO declined to reopen 
a claim of service connection for a herniated nucleus pulposus 
with history of acute back strain; although notified of the 
denial in an October 1997 letter, the Veteran did not initiate an 
appeal.

3.  No new evidence associated with the claims file since the 
October 1997 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for a herniated nucleus pulposus with history of acute back 
strain, or raises a reasonable possibility of substantiating that 
claim.


CONCLUSIONS OF LAW

1.  The RO's October 1997 decision declining to reopen a claim 
for service connection for a herniated nucleus pulposus with 
history of acute back strain is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's October 1997 denial is 
not new and material, the criteria for reopening the claim for 
service connection for a herniated nucleus pulposus with history 
of acute back strain are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010) (as in effect for claims filed on 
and after August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific 
to requests to reopen, the Veteran must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Id.

In this appeal, an August 2004 pre-rating letter notified the 
Veteran that the claim for service connection for a herniated 
nucleus pulposus with history of acute back strain had been 
previously denied because no continuity of a back disability was 
shown since service, as well as that the RO needed new and 
material evidence to reopen this claim.  The letter specifically 
advised the Veteran that, in order to be considered material, the 
evidence must pertain to the reason his claim was previously 
denied.  It also informed the Veteran that, in order to be 
considered new and material, the evidence would have to raise a 
reasonable possibility of substantiating the claim, and could not 
simply be repetitive or cumulative of the evidence of record at 
the time of the previous denial.

The August 2004 letter also provided notice to the appellant 
regarding what information and evidence was needed to satisfy the 
elements of the underlying claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  That letter also specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claim (consistent 
with the legal authority then in effect).  Hence, the September 
2006 letter meets the Pelegrini and Kent content of notice 
requirements.

The Board notes that a December 2010 post-rating letter provided 
general notice regarding VA's assignment of disability ratings 
and effective dates.  However, the timing of this notice-after 
the last adjudication of the claim-is not shown to prejudice the 
Veteran.  Because the Board herein denies the Veteran's petition 
to reopen his claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claim on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, private treatment records, Social Security 
Administration records, Worker's Compensation records, and VA 
outpatient treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative, on his behalf.

The Board also finds that no further RO action on this matter, 
prior to appellate consideration, is warranted.  The Board 
acknowledges that the Veteran was not provided with a VA 
examination in response to his claim to reopen.  Under 38 C.F.R. 
§ 3.159(c)(4)(iii) (2010), however, providing a VA examination in 
a new and material evidence claim can only be considered if new 
and material evidence is actually presented or secured.  Because 
the Board herein finds that the new and material evidence to 
reopen the previously-denied claim has not been received, a VA 
examination is not warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through notice of the RO, the Veteran has been 
notified and made aware of the evidence needed to substantiate 
this claim to reopen, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield v. Nicholson,  20 Vet. App. 539, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As indicated above, the RO declined to reopen the Veteran's claim 
for service connection for a herniated nucleus pulposus with 
history of acute back strain in October 1997.  The evidence of 
record at the time consisted of the Veteran's service treatment 
records, a report of a January 1996 VA examination, and Worker's 
Compensation records.

The basis for the RO's October 1997 decision was that the record 
did not contain any evidence that the Veteran suffered more than 
an acute back injury in service.  The Veteran's follow-up 
treatment in service, his separation examination, and a post-
service VA examination all reflected findings of an acute back 
condition, but not a back disability related to service. 

Although notified of the denial in a letter that same month, the 
Veteran did not initiate an appeal of the October 1997 RO 
decision.  See 38 C.F.R. § 20.200.  The RO's October 1997 
decision is therefore final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim 
for service connection in May 2004.  Regarding petitions to 
reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) 
defines "new" evidence as evidence not previously submitted to 
agency decisionmakers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's 
October 2005 rating decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since October 1997 
includes VA treatment, Social Security Administration, and 
Worker's Compensation records, however, none pertain to the 
etiology of the Veteran's herniated nucleus pulposus as related 
to service.  Notably, the treatment records reflect that the 
Veteran continuously asserted to his treating physicians that his 
back problems began in 1991, after an injury at work.  The 
Veteran's representative admits that the additionally-received 
evidence does not include evidence of a nexus between his current 
back disability and service.  During  the Veteran's Board 
hearing, the Veteran argued that his post-service injury may have 
aggravated his original in-service back disability, however, as 
previously noted, the Veteran continuously informed his treating 
physicians in the 1990's that he first hurt his back in 1991, and 
never mentioned any relevant prior history.  Furthermore, the 
newly-submitted evidence of record contains no medical opinion, 
evidence, or any type of medical comment tending to support a 
relationship between the Veteran's service and his current back 
problems.

The Board finds that, in this case, the additionally received 
medical evidence is "new" in the sense that it was not 
previously before agency decision makers.  However, as noted 
above, in the October 1997 denial, the RO essentially found that 
the evidence of record did not contain medical evidence that a 
back disability (as opposed to an acute back condition) was 
incurred in military service.  The additional medical evidence 
added to the record does nothing to change any such finding.

In sum, the medical evidence received since October 1997 still 
does not reflect that there exists a medical nexus between 
current back disability and service.  Thus, even if some of this 
evidence could, in a limited sense, be considered "new," none 
of the evidence is material because it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for lumbar spine disability (medical nexus to 
service) or provide a reasonable possibility of substantiating 
the claim.

In addition to the medical evidence, the Board has also 
considered the lay assertions of the Veteran, as well those 
advanced by his representative, on his behalf, during the Board 
hearing and in various written documents of record.  However, 
such evidence also provides no basis for reopening the claim.

The Board acknowledges that a layperson, such as the Veteran, is 
certainly competent to describe factual matters of which he or 
she has first-hand knowledge.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  The Board also notes that Veteran is competent 
to testify about his continuity of symptomatology since service.  
In this regard, the Veteran asserts that he has suffered from 
back pain since service.  See, e.g., Layno, 6 Vet. App. at 470.  
Here, the Veteran's assertions as to continuity of symptomatology 
are reiterations of arguments advanced in connection with his 
prior attempt to reopen his claim, and are thus, not new.  

In any event, however, the Board points out that without 
appropriate medical training and expertise, neither the Veteran 
nor his representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter, such as whether the 
Veteran's current herniated nucleus pulposus is medically related 
to his military service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring medical 
knowledge).  Therefore, where, as here, resolution of the appeal 
turns on a medical matter that cannot be established by lay 
evidence, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for a herniated 
nucleus pulposus with history of acute back strain are not met, 
and the October 2005 RO denial of the claim remains final.  See 
38 U.S.C.A. § 5108  38 C.F.R. § 3.156.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the benefit-of-
the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).









ORDER

As new and material evidence has not been received, the request 
to reopen the claim for service connection for a herniated 
nucleus pulposus with history of acute back strain is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


